Citation Nr: 1528323	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant's general discharge under other than honorable conditions is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The appellant served on active duty from February 1968 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which affirmed January 1985 and October 2001 decisions that the appellant was not eligible for VA benefits because the character of his discharge was considered dishonorable for VA purposes.  

The appellant properly designated North Carolina Division of Veterans Affairs as his representative in September 2014, thus revoking previous representation by an attorney.  Upon receipt of additional correspondence and argument by the attorney in December 2014, the RO requested clarification of representation from the appellant at his address of record.  Such letter informed the appellant that, if no response was received, VA will assume that he wished to remain represented by North Carolina Division of Veterans Affairs.  In February 2015, the RO received a response from the appellant in which he addressed the merits of his claim but not representation.  Therefore, the Board will proceed with the appeal with the appellant represented by the North Carolina Division of Veterans Affairs.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The appellant served as a U.S. Army vehicle mechanic including service in the Republic of Vietnam from August 1968 to October 1970.  The appellant was assigned to armor and signal battalions and was awarded the Bronze Star Medal for meritorious service prior to two periods of prolonged unauthorized absence.  He contended in a May 2012 notice of disagreement and a February 2015 statement that, upon return from Vietnam in November 1970, he began experiencing symptoms of PTSD that caused him to desert his duty station.  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  
38 U.S.C.A. § 101(18)(West 2014); 38 C.F.R. § 3.12(a) (2014).   

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a)(West 2014) and 
38 C.F.R. § 3.12(c) (2014); and regulatory bars listed in 38 C.F.R. § 3.12(d).  

Statutory bars exist if the appellant was discharged or released under the following conditions (in part) as a deserter; or for absence without official leave (AWOL) for a period greater than 180 days except when such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  38 C.F.R. § 3.12(c)(6)(i-iii).  

A discharge or release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  (Emphasis added).  38 C.F.R. § 3.354(a)(2014).  

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Upon return from extended service in Southeast Asia in November 1970, the appellant was assigned to a heavy equipment maintenance company at Fort Hood, Texas.  The appellant was AWOL from this duty station in Texas from November 27, 1970 to January 12, 1971 and from February 17, 1971 to October 16, 1972, a total of approximately 660 days.  After 30 days of absence in the second period, he was declared a deserter.  He was charged with a violation of Article 86 of the Uniformed Code of Military Justice for the second period of AWOL.  

On October 17, 1972, the appellant submitted a voluntary request for a discharge for the good of the service under Chapter 10 of Army Regulation 635-200.  In an October 24, 1972 forwarding endorsement, the appellant's commanding officer noted that the appellant stated that he went AWOL because he was not ordered to the military flight school for which he reenlisted and because he had domestic problems.  The commanding general approved the request, and the appellant received an undesirable discharge in lieu of court martial effective October 27, 1972.

Service treatment records are silent for any mental health symptoms, diagnoses, or treatment.  In October 1972, the appellant underwent a discharge physical examination.  The appellant denied any mental health symptoms including depression, memory, sleeplessness, or nervous trouble.  No psychiatric abnormalities were noted by the examining physician.  

In April 1977, the appellant applied for an upgraded character of discharge under the provisions of the Department of Defense (DOD) Discharge Review Program (Special) (SDRP), and in July 1977, the Army Discharge Review Board (ADRB) granted an upgrade of discharge to general under honorable conditions under the DOD SDRP.  

However, in May 1979, the ARDB established under the provisions of 10 U.S.C. § 1553 reviewed the action taken in July 1977.  The ARDB took note of the appellant's wartime service, offenses, advice by counsel, voluntary good of service request, and action by the general court martial convening authority.  The ARDB noted that none of the areas of discretion applied, including "Vietnam Syndrome," racial discrimination, personal problems, or harshness of the action compared to the offense.  The ARDB noted that the appellant expressed dissatisfaction with the Army's failure to send him to Warrant Officer flight training and that this training was not a commitment made at the time of his reenlistment which was only variable reenlistment bonus and MOS consistent with his duties at the time.  The board of five senior officers unanimously found that the appellant's lengthy absences of approximately 655 days of lost time outweighed the positive aspect of his service and voted not to affirm the upgraded general discharge awarded by the SDRP. 

The appellant applied for VA education benefits in July 1973 and January 1975 and for disability benefits in November 1984, June 2002, November 2005, and May 2011.  On each occasion, the RO continued to affirm the bar to benefits.  In June 2006, the RO denied service connection for multiple disability claims including PTSD and depression because the appellant had not identified, and the record did not show, any competent medical evidence of current disorders.  

In March 2012, the appellant sought to reopen the claim for service connection for PTSD.  He noted that he had been treated at a VA facility for hearing loss and tinnitus, but not for any mental health disorders.  However, in September 2014, the appellant reported that he had been treated for PTSD at a VA outpatient clinic in Charlotte, North Carolina.  In a February 2015 statement, the appellant noted that he had experienced flashbacks and nightmares since coming under mortar attack in Vietnam which had "corrupted my thinking" and caused him to "act the way he did" prior to his discharge.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Because any VA records of outpatient treatment for a mental health disorder may be relevant to the existence of a disease at the time the appellant committed the AWOL offense, the AOJ should request VA medical records pertaining to the appellant that are dated from June 2006, the date the appellant first reported symptoms of PTSD, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, while on remand, the appellant should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained for consideration in his appeal. 
  
Finally, the appellant has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the criteria for compelling circumstances or insanity that may be relevant to the prolonged unauthorized absence.  Such notice should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with proper VCAA notice regarding the evidence and information necessary to address the circumstances and mental status at the time of his prolonged period of unauthorized absence during active duty.

2.  Provide the appellant with notice and the opportunity to identify sources of private medical treatment and opinion relevant to the circumstances and mental status at the time of his prolonged period of unauthorized absence during active duty.

3.  Request all records of VA outpatient treatment since June 2006 and associate any records received with the paper or electronic claims files.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the bar to VA benefits based on the entirety of the evidence.  If the bar is affirmed, issue a supplemental statement of the case with an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

